Name: 93/44/EEC: Commission Decision of 21 December 1992 approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees for certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  agricultural activity;  agricultural policy;  European construction;  health
 Date Published: 1993-01-25

 Avis juridique important|31993D004493/44/EEC: Commission Decision of 21 December 1992 approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees for certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey Official Journal L 016 , 25/01/1993 P. 0053 - 0054COMMISSION DECISION of 21 December 1992 approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees for certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey(93/44/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 governing the placing on the market of aquatic animals and products (1), and in particular Article 12 thereof, Whereas Council Regulation (EEC) No 706/73 of 12 March 1973 concerning the Community arrangements applicable to the Channel Islands and the Isle of Man for trade in agricultural products (2), as amended by Regulation (EEC) No 1174/86 (3), lays down that the veterinary legislation shall apply to these islands under the same conditions as in the United Kingdom for the products imported into the islands or exported from the islands to the Community; Whereas the Member States may submit to the Commission a voluntary or compulsory control programme for certain diseases affecting fish; Whereas the United Kingdom, by letters dated 26 May, 31 July and 9 October 1992, has submitted programmes concerning spring viremia of carp of Great Britain and Northern Ireland, and for Guernsey and the Isle of Man respectively; Whereas these programmes fulfil the conditions referred to in Article 12 of Directive 91/67/EEC; Whereas it is necessary to define the additional guarantees which may be required for the introduction of certain fish species in the zones concerned by the programmes; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programmes concerning spring viremia of carp (SVC), submitted by the United Kingdom for Great Britain, Northern Ireland, the Isle of Man and Guernsey, are approved. Article 2 1. The introduction into the zones referred to in Article 1 of live fish belonging to the species susceptible to SVC listed in Annex A to Directive 91/67/EEC and of their eggs not intended for direct human consumption shall be subject: (a) either to the respect of following conditions: (i) SVC must be a notifiable disease in the region of origin; (ii) reports of suspected infection in cyprinids must be immediately investigated by the official services for the region of origin; (iii) infected sites in the region of origin must be designated as infected; (iv) they shall not come from sites designated as infected by the official services of the region of origin; (b) or to the respect of following conditions: (i) the site of origin must at the time of the year when SVC is expected to manifest itself, have been submitted, for at least two years, to an annual inspection by the official services at the place of origin and laboratory tests for the isolation of the virus must have been carried out; (ii) in the case of sites already infected, - it must have been submitted for at least three years to the tests referred to in (i), after which period susceptible species certified as being free of the disease are exposed to the population under control for proving the absence of the virus, or - its population must have been eliminated and its installations disinfected; in that event, restocking must be carried out using species certified as being free of the disease; (iii) in the sites referred to under (i) and (ii), all species introduced must originate from an origin certified as being free of the disease. 2. In addition to the requirements laid down in paragraph 1, the consignments must be accompanied by a certificate, completed by the official service, certifying that the site of origin complies with the conditions of Commission Decision 93/44/EEC. Article 3 The United Kingdom shall bring into force the laws, regulations and administrative provisions necessary to comply with the programmes referred to in Article 1 by 1 January 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 46, 19. 2. 1991, p. 1. (2) OJ No L 68, 15. 3. 1973, p. 1. (3) OJ No L 107, 24. 4. 1986, p. 1.